Citation Nr: 9912631	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for shell fragment 
wounds.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for loss of the sense 
of smell.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty in the Merchant Marine from 
April 1944 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for a lung condition, shell fragment 
wounds, a head injury, and loss of the sense of smell.  The 
veteran filed a timely appeal to these adverse 
determinations.

When this matter was previously before the Board in July 1997 
it was determined that the veteran had withdrawn his request 
for a hearing before a Member of the Board.  In addition, the 
Board remanded the veteran's claim to the RO for further 
development, which has been accomplished.  The case is now 
before the Board for appellate consideration.

The Board notes that in his May 1994 VA Form 21-526, 
Veteran's Application for Compensation or Pension, the 
veteran claimed entitlement to service connection for a back 
injury sustained while stationed in Antwerp, Belgium.  
However, it does not appear that the RO has taken action on 
this claim to date.  As this issue has not been developed or 
certified for appellate review, it is hereby referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran has not presented competent medical evidence 
that his current lung condition is related to an injury or 
disease incurred in service.

3.  It has been verified that on June 28, 1944, the ship on 
which the veteran was serving hit two enemy mines and sank, 
and, accordingly, the veteran is presumed to have "engaged 
in combat with the enemy" for purposes of his claim for 
shell fragment wounds as a result of this incident.

4.  The veteran has provided satisfactory lay evidence that 
he incurred shell fragment wounds as a result of this combat 
incident.

5.  The veteran has not provided competent medical evidence 
that he currently suffers from any residuals of these shell 
fragment wounds.

6.  The veteran has not provided competent medical evidence 
that he currently suffers from residuals of a head injury or 
loss of the sense of smell which are related to an injury or 
disease incurred in service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a lung 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran's claim for service connection for shell 
fragment wounds is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The veteran's claim for service connection for residuals 
of a head injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The veteran's claim for service connection for loss of the 
sense of smell is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998 (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

In reviewing the veteran's claim, the Board observes that the 
VA has been unable to obtain the veteran's service medical 
records, despite numerous attempts to do so.  Several 
requests to the National Personnel Records Center (NPRC) met 
with negative responses.  When service medical records are 
presumed destroyed, VA is obligated to search for alternative 
forms of medical records.  Cuevas v. Principi, 3 Vet. App. 
542 (1992).  In this regard, the RO has taken extensive 
action to obtain records of medical treatment provided to the 
veteran, as well as other information which could verify the 
veteran's claimed injuries.  This action includes written 
requests sent to the Office of Maritime Labor, Training, and 
Safety in August 1997, to the PHS Data Center in October 
1997, to the U.S. Coast Guard Marine Inspection Office in 
January 1998, and to the National Archives & Records 
Administration in March and April 1998.  Based on this 
evidence, the Board is satisfied that the RO expended 
sufficient efforts to assist the veteran in obtaining service 
records from alternate sources.






I.  Service Connection for a Lung Condition

The first, and only, medical evidence of the veteran's 
claimed lung condition is found in VA outpatient treatment 
notes dated from November 1989 to September 1994.  These 
notes indicate multiple complaints of difficulty breathing 
and other respiratory problems, with several diagnoses of 
COPD and asthma.  No opinions regarding the etiology of these 
disorders were recorded.

This medical evidence indicates that the veteran clearly 
suffers from a current lung disorder.  However, the Board has 
found no competent medical evidence to link the veteran's 
current lung disorder to any disease or injury incurred in 
service. Although the veteran has not stated that this 
condition is related to any particular inservice incident, 
combat-related or otherwise, it appears that he is claiming 
that it had its onset at some point in service.  However, as 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding the medical 
etiology of a current disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995), citing Grottveit, in which the Court held 
that an appellant does not meet his or her burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents lay testimony by persons not competent to 
offer medical opinions.  Thus, the Board finds that the 
veteran's lay opinions do not provide competent evidence of 
the required nexus, and his claim must be denied as not well 
grounded.  

II.  Service Connection for Shell Fragment Wounds

In analyzing the veteran's claim for service connection for 
shell fragment wounds, the Board initially notes that the 
veteran has claimed that he incurred these shell fragment 
wounds as a result of a combat-related incident involving the 
sinking of a Merchant Marine vessel.  In this regard, the 
evidence of record, including official log-books, confirms 
that the veteran was on board the SS Charles W. Eliot on June 
28, 1944 when it struck two mines and sank off the coast of 
Normandy.  VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1997); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).  The effect of this law is that service 
connection will not be precluded for combat veterans simply 
because of the absence of a notation of a claimed disability 
in the official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based on 
all the evidence in the individual case.  See Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Smith v. Derwinski, 2 
Vet. App. 137 (1992).  In Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996), the Court recognized that, while 
§ 1154(b) relaxed the evidentiary requirement as to the 
evidence needed to render a claim well-grounded, there is 
essentially no relaxation as to the question of nexus to 
service, which requires competent medical evidence.  The 
Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet. App. 498, 509-510 (1995).  

The Board finds that despite the lack of service medical 
records documenting the specifics of the veteran's 
involvement in the documented mine explosion which sank the 
SS Charles W. Eliot, and in particular the injuries claimed 
to have been incurred at that time, the veteran's claims file 
contains satisfactory lay evidence, in the form of credible 
and consistent statements from the veteran, which document 
and corroborate his claims of injuries from shell fragments 
at that time.  Furthermore, this injury is consistent with 
the circumstances of the incident, as documented in a 
Memorandum for File dated in August 1944, which described 
several large and powerful explosions in which "[f]ragments 
of steel and ballast mixed with water were blown several 
hundred feet high."  Furthermore, the official log-book for 
the SS Charles W. Eliot recorded that while only two crew 
members were hospitalized, several other unnamed soldiers 
were treated for minor injuries after being rescued.

However, the claims file contains no medical evidence that 
the veteran currently suffers from any residuals of these 
shell fragment wounds, much less that any such resulting 
disabilities are etiologically related to this incident some 
fifty years prior to the time the veteran filed his claim.  
As a well-grounded claim requires medical evidence of a 
current disability, the veteran's claim for service 
connection for shell fragment wounds must also be denied as 
not well grounded.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

III.  Service Connection for Residuals of a Head Injury
and the Loss of the Sense of Smell

The veteran has claimed that he incurred an injury to the 
head, with a consequent loss of the sense of smell, as a 
result of combat injuries sustained while serving aboard the 
Merchant Marine vessel Joseph Holt.  However, information 
contained in the veteran's claims file, including official 
log-books from that vessel, contains no evidence which 
corroborates the veteran's claimed combat injuries stemming 
from the veteran's time in Antwerp, Belgium, including:  (1) 
alleged attacks by German V-I or V-II German flying bombs in 
late 1944 or early 1945 on board the Joseph Holt while docked 
at the Port of Antwerp, Belgium; and (2) injuries 
subsequently sustained in Antwerp when a truck the veteran 
was riding in was blown on its side by the explosion of a 
German V-II rocket.  

In any case, even if evidence corroborating these alleged 
combat events were submitted, a review of the veteran's 
claims file reveals that it contains no medical evidence 
whatsoever that the veteran has ever been diagnosed with 
either residuals of a head injury or the loss of the sense of 
smell.  As noted previously, a well-grounded claim requires 
medical evidence of a current disability.  Therefore, the 
veteran's claims for service connection for a residuals of a 
head injury and loss of the sense of smell must be denied as 
not well grounded.  See Rabideau, 2 Vet. App. at 144.



IV.  Conclusion

Therefore, given the lack of competent evidence that his 
claims are plausible, the Board determines that the veteran 
has not met his initial burden of submitting evidence 
sufficient to establish that his claims for service 
connection for a lung condition, residuals of a head injury, 
loss of the sense of smell, and shell fragment wounds are 
well grounded, and the claims must be denied on that basis.  
As the duty to assist is not triggered here by the submission 
of well-grounded claims, the Board finds that VA has no 
obligation to further develop the veteran's claims.  See 
Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Since the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the veteran in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a lung condition is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for shell fragment wounds is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of a head injury is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for loss of the sense of smell is denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

